Citation Nr: 1400340	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Board observes that, in his June 2009 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In a May 2010 letter, he was advised that his requested DRO hearing had been scheduled for June 2010; however, in a May 2010 communication, the Veteran indicated that he wished to cancel his DRO hearing.  Additionally, in his June 2010 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge by video-conference.  In a March 2013 letter, the Veteran was advised that his hearing had been scheduled for April 2013; however, he failed to appear for his Board hearing.  Therefore, such request is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional VA treatment records that have not been considered by the agency of original jurisdiction (AOJ) in connection with the Veteran's claim on appeal.  Likewise, the paper claims file includes additional private and VA records that were associated with the record after the issuance of the most recent supplemental statement of the case in August 2012.  However, as his claim is being remanded, the AOJ will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that, while the Veteran's representative submitted a Statement of Representative in Appeals Case in May 2012, prior to certification to the Board, and his claims file was forwarded to his representative in late 2013, it does not appear that an Informal Hearing Presentation was submitted. However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

On his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) filed in June 2008, the Veteran indicated that he had last worked from November 1986 to October 2007, doing maintenance.  He denied leaving his job due to his disability(ies), and noted that he had not tried to obtain employment since he became too disabled to work.  In contrast, he identified posttraumatic stress disorder (PTSD), diabetes, and asthma as conditions which prevented him from securing any substantially gainful occupation.  He indicated that he had completed 1 year of college education and had no special training or skills.  

In his June 2010 substantive appeal, the Veteran explained that he had retired in 2007 due to time employed and age, but indicated that he was having problems with his service-connected conditions at work.  He explained that he could not go to school due to PTSD and memory loss, and could not work because he could not walk more than a few yards without being short of breath, and due to pain in the lower extremities.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

In this case, the Veteran meets the schedular threshold for the award of a TDIU, as service connection is currently in effect for: PTSD (rated as 50 percent disabling); bronchial asthma with hay fever (rated as 30 percent disabling); diabetes mellitus (rated as 20 percent disabling); peripheral neuropathy of the right and left lower extremities (rated as 10 percent disabling each); degenerative joint disease of the left great toe (rated as noncompensably disabling); hemorrhoids (rated as noncompensably disabling); a scar above the left eyebrow (noncompensably disabling); and residuals of a second degree burn of the right gluteus maximus (rated as noncompensably disabling).  Effective from October 26, 2007, the Veteran has a combined rating of 80 percent.  Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.   

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.   

The Veteran underwent a VA respiratory examination in November 2012, at which time the examiner indicated that the Veteran's asthma did not impact his ability to work.  It was noted that he refused to undergo pulmonary function testing, although advised to do so by the examiner.  The examiner noted that the Veteran had retired from the Army after 21 years, and subsequently from the post office after 21 years.  In an addendum provided in January 2013, the VA examiner addressed the fact that evidence reflects that the Veteran used oxygen at night, but opined that this was more likely being used for non-service connected conditions of sleep apnea and COPD, than for his service-connected asthma.

The Veteran underwent a VA diabetes examination in July 2012.  The report indicated that the Veteran used Insulin daily.  There was essentially no mention of his service-connected lower extremity neuropathy.  The examiner opined that the Veteran's diabetes did not impact his ability to work.  However, it is unclear whether he considered the Veteran's neuropathy in rendering such opinion.

The Veteran's service-connected PTSD was last evaluated in July 2010.  At that time, a Global Assessment of Functioning score of 43 was assigned and the examiner found that the Veteran had deficiencies in areas such as judgment, thinking and work.  The examiner commented that the Veteran's overall functioning was about the same over the course of VA examinations, with overall problems of poorer functioning due to increasing medical problems and associated loss of physical function.  However, the impact of the Veteran's PTSD on his employability was not discussed in more detailed terms.

A VA rectal examination was conducted in September 2010, at which time the Veteran reported having occasional flare-ups of hemorrhoids.  Internal hemorrhoids were diagnosed and there was no opinion provided relating to the impact of this condition on the Veteran's employabilility.

As noted in the May 2012 statement from the Veteran's representative, the file lacks an adequate medical opinion addressing the collective impact of the Veteran's service-connected conditions on his employability, and some of the evidence which is on file is relatively old.  

Based on the fact that the impact of some of the Veteran's service-connected disabilities on his employability have not yet been addressed, there is no opinion addressing whether his service-connected disabilities in the aggregate render him unemployable, and some of the VA examinations are over three years old, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current severity of his service-connected disabilities and the impact such, either singularly or jointly, have on his employability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the current level of severity of his service-connected PTSD; bronchial asthma with hay fever; diabetes mellitus; peripheral neuropathy of the right and left lower extremities; degenerative joint disease of the left great toe; hemorrhoids; a scar above the left eyebrow; and residuals of a second degree burn of the right gluteus maximus.

The Veteran's claims folder must be made available to and reviewed by the examiners.  Following the examinations, the examiners should address the following:

a) Describe all symptoms associated with the service-connected PTSD; bronchial asthma with hay fever; diabetes mellitus; peripheral neuropathy of the right and left lower extremities; degenerative joint disease of the left great toe; hemorrhoids; a scar above the left eyebrow; and residuals of a second degree burn of the right gluteus maximus, as well as the severity of such symptoms.  In this regard, as it pertains to the service-connected PTSD, the examiner should assign a GAF score.

b)  The examiners should describe what type of employment activities would be limited due to the Veteran's service-connected PTSD; bronchial asthma with hay fever; diabetes mellitus; peripheral neuropathy of the right and left lower extremities; degenerative joint disease of the left great toe; hemorrhoids; a scar above the left eyebrow; and residuals of a second degree burn of the right gluteus maximus.   

In offering opinions, the examiners should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  In other words, all opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., PTSD; bronchial asthma with hay fever; diabetes mellitus; peripheral neuropathy of the right and left lower extremities; degenerative joint disease of the left great toe; hemorrhoids; a scar above the left eyebrow; and residuals of a second degree burn of the right gluteus maximus, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

